EXHIBIT 10.2

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 13,
2010, is entered into by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and Fairfax Holdings Limited, a corporation
organized under the laws of Canada (the “Investor”).

RECITALS

WHEREAS, the Investor has, pursuant to the terms of the Purchase Agreement (as
defined herein), agreed to purchase 32,550 shares of the Company’s Series B
Preferred Stock, par value $0.0001 per share and liquidation preference $1,000
per share (the “Convertible Preferred Stock”);

WHEREAS, the Convertible Preferred Stock is convertible into common stock of the
Company, par value $0.0001 per share (the “Common Stock”);

WHEREAS, it is a condition to the closing of the transactions contemplated by
the Purchase Agreement that the Company and the Investor enter into this
Agreement in order to grant the Investor certain registration rights with
respect to the Convertible Preferred Stock and the Common Stock issuable upon
conversion of the Convertible Preferred Stock; and

WHEREAS, the Company and the Investor desire to define the registration rights
of the Investor on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

Article I. Definitions.

For purposes of this Agreement, the following terms have the following meanings:

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

“Blackout Period” means any period during which, in accordance with Article IV,
the Company is not required to effect the filing of a Registration Statement or
is entitled to postpone the preparation, filing or effectiveness or suspend the
effectiveness of a Registration Statement.

“Business Day” means any day, other than a Saturday or Sunday, on which national
banking institutions in New York, New York, are open.

“Common Stock” has the meaning ascribed to such term in the Recitals to this
Agreement.

“Company” has the meaning ascribed to such term in the Preamble to this
Agreement.

“Control” has the meaning ascribed to such term in Rule 405 under the Securities
Act (and “Controlled” and “Controlling” shall have correlative meanings);
provided, however, that no Person will be deemed to Control another Person
solely by his or her status as a director of such other Person.

“Convertible Preferred Stock” has the meaning ascribed to such term in the
Recitals to this Agreement.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the SEC thereunder.

“Filing Date” means (a) with respect to a Registration Statement to be filed on
Form S-1 (or any applicable successor form), not later than 90 days after
receipt by the Company of a request for such Registration Statement and (b) with
respect to a Registration Statement to be filed on Form S-3 (or any applicable
successor form), not later than 60 days after receipt by the Company of a
request for such Registration Statement.

“Free Writing Prospectus” means a free writing prospectus as defined in Rule 405
under the Securities Act.

“Holders” means any of: (i) the Investor; (ii) any Controlled Affiliate of the
Investor; and (iii) any group (that would be deemed to be a “person” by
Section 13(d)(3) of the Exchange Act with respect to securities of the Company)
of which the Investor or any Person directly or indirectly Controlling or
Controlled by the Investor is a member, that is or becomes the owner of
Registrable Securities.

“Indemnified Party” has the meaning ascribed to such term in Section 6.3 hereof.

“Indemnifying Party” has the meaning ascribed to such term in Section 6.3
hereof.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus as
defined in Rule 433 under the Securities Act.

“Losses” has the meaning ascribed to such term in Section 6.1 hereof.

“Other Holders” means any Person other than the Holders having rights to
participate in a registration of the Company’s securities.

“Permitted Free Writing Prospectus” has the meaning ascribed to such term in
Article VIII hereof.

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, trust or other entity or association,
including without limitation any governmental authority.

“Piggyback Notice” has the meaning ascribed to such term in Section 3.1 hereof.

“Piggyback Registration” has the meaning ascribed to such term in Section 3.1
hereof.

“Prospectus” means the prospectus included in the applicable Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or deemed to be incorporated by reference
in such Prospectus.

“Purchase Agreement” means that certain Convertible Series B Preferred Stock
Purchase Agreement, dated as of August 11, 2010, by and between the Company and
the Investor.

“Registrable Securities” means (a) any shares of Common Stock and any
Convertible Preferred Stock held by any of the Holders now or at any time in the
future (including but not limited to shares of Common Stock issued to any of the
Holders upon conversion of the Convertible Preferred Stock

 

2



--------------------------------------------------------------------------------

purchased pursuant to the Purchase Agreement); and (b) any securities paid,
issued or distributed in respect of any such securities defined in clause (a) by
way of stock dividend, stock split or distribution, or in connection with a
combination of shares, recapitalization, reorganization, merger or
consolidation, or otherwise; provided, however, that as to any Registrable
Securities, such securities will irrevocably cease to constitute Registrable
Securities upon the earliest to occur of: (i) the date on which such securities
are disposed of pursuant to an effective registration statement under the
Securities Act; (ii) the date on which such securities may be distributed to the
public pursuant to Rule 144 (or any successor provision) under the Securities
Act without compliance with volume limitations or other restrictions; (iii) the
date on which such securities have been transferred to any Person other than a
Holder; and (iv) the date on which such securities cease to be outstanding.

“Registration Default” has the meaning ascribed to such term in Article VII
hereof.

“Registration Expenses” has the meaning ascribed to such term in Section 5.4(a)
hereof.

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Required Period” means, with respect to a “shelf registration” requested
pursuant to Section 2.1(b) hereof, two years following the first day of
effectiveness of such Registration Statement, and with respect to any other
Registration Statement, 90 days following the first day of effectiveness of such
Registration Statement.

“Rule 144” means Rule 144 promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

“SEC” means the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the SEC thereunder.

“Underwritten Registration” or “Underwritten Offering” means a registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.

Article II. Demand Registration

2.1 Right to Demand Registration.

(a) At any time and from time to time on or following November 13, 2010, any
Holder or group of Holders representing at least 51% (calculated on an as
converted basis) of all Registrable Securities may request in writing that the
Company effect the registration of all or part of such Holder’s or Holders’
Registrable Securities with the SEC under and in accordance with the provisions
of the Securities Act (which written request will specify (i) the then-current
name and address of such Holder or Holders, (ii) the aggregate number of shares
of Registrable Securities requested to be registered, (iii) the total number of
shares of Common Stock and amount of Convertible Preferred Stock then held by
such Holder or Holders and (iv) the intended means of distribution). The Company
will file a Registration Statement covering such Holder’s or Holders’
Registrable Securities requested to be

 

3



--------------------------------------------------------------------------------

registered as promptly as practicable (and, in any event, by the applicable
Filing Date) after receipt of such request; provided, however, that the Company
will not be required to take any action pursuant to this Article II:

(A) if prior to the date of such request, the Company has effected three
registrations pursuant to this Article II;

(B) if within the 12-month period preceding such request the Company has
effected either (1) two registrations pursuant to this Article II or (2) one
registration pursuant to this Article II and a registration statement of the
Company under the Securities Act has been declared effective within the 12-month
period preceding such request and at least 10% of the then-outstanding
Registrable Securities (calculated on an as converted basis) were entitled
pursuant to the terms of this Agreement to be included in such registration
statement;

(C) if a Registration Statement is effective at the time such request is made
and such Registration Statement may be utilized for the offering and sale of the
Registrable Securities requested to be registered;

(D) in the case of an Underwritten Offering, unless the Registrable Securities
requested to be registered (1) have an aggregate then-current market value of
$25 million or more or aggregate liquidation preference of $25 million or more
(before deducting underwriting discounts and commission) or (2) constitute all
of the then-outstanding Registrable Securities held by the Holders; or

(E) during the pendency of any Blackout Period.

(b) If a Holder or Holders request that the Company effect a registration
pursuant to this Section 2.1 and the Company is at such time eligible to use
Form S-3, the Holder or Holders making such request may specify that the
requested registration be a “shelf registration” for an offering on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act.

2.2 Effective Demand Registrations.

(a) The Company may satisfy its obligations under Section 2.1 hereof by amending
(to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a demand for registration has been properly
made under Section 2.1 hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 2.1 hereof; provided that the date such registration
statement is amended pursuant to this Section 2.2(a) shall be the “the first day
of effectiveness” of such registration statement for purposes of determining the
Required Period with respect to such registration statement.

(b) A registration requested pursuant to Section 2.1 hereof will not be deemed
to be effected by the Company for purposes of Section 2.1 hereof if it has not
been declared effective by the SEC or become effective in accordance with the
Securities Act and kept effective as contemplated by Section 2.3 hereof.

 

4



--------------------------------------------------------------------------------

2.3 Continuous Effectiveness of Registration Statement.

(a) The Company will use its reasonable efforts to keep a Registration Statement
that has become effective as contemplated by this Article II continuously
effective, and not subject to any stop order, injunction or other similar order
or requirement of the SEC, until the earlier of (a) the expiration of the
Required Period (subject to extension pursuant to Section 2.3(b) or Section 5.3
hereof) and (b) the date on which all Registrable Securities covered by such
Registration Statement (i) have been disposed of pursuant to such Registration
Statement or (ii) cease to be Registrable Securities; provided, however, that in
no event will such period expire prior to the expiration of the applicable
period referred to in Section 4(3) of the Securities Act and Rule 174
promulgated thereunder.

(b) In the event of any stop order, injunction or other similar order or
requirement of the SEC relating to any Registration Statement, the Required
Period for such Registration Statement will be extended by the number of days
during which such stop order, injunction or similar order or requirement is in
effect.

2.4 Underwritten Demand Registration.

(a) In the event that a registration requested pursuant to Section 2.1 hereof is
to be an Underwritten Registration, as reasonably requested by a Holder, the
Company shall in its reasonable discretion and with the consent of the Investor
(which consent shall not be unreasonably withheld) select an investment banking
firm of national standing to be the managing underwriter for the Underwritten
Offering relating thereto. All Holders proposing to distribute their securities
through an Underwritten Offering agree to enter into an underwriting agreement
with the underwriters, provided that the underwriting agreement is in customary
form and reasonably acceptable to the Holders of a majority of the Registrable
Securities to be included in the Underwritten Offering.

(b) If so requested (pursuant to a timely notice) by the managing underwriter
for the Underwritten Offering relating thereto, the Company will agree not to
effect any underwritten public sale or distribution of any securities that are
the same as, or similar to, the Registrable Securities to be included in the
Underwritten Offering, or any securities convertible into, or exchangeable or
exercisable for, any securities of the Company that are the same as, or similar
to, the Registrable Securities to be included in the Underwritten Offering,
during a period specified by the managing underwriter not to exceed 30 days.

2.5 Priority on Demand Registrations. No securities to be sold for the account
of any Other Holder (including the Company) shall be included in a registration
pursuant to Section 2.1 hereof if, in the case that such registration is to be
an Underwritten Registration, the managing underwriter of the Underwritten
Offering relating thereto advises the Holders (or, in the case that such
registration is not to be an Underwritten Registration, the Holders requesting
registration determine in good faith) that the total amount of Registrable
Securities requested to be registered, together with such other securities that
the Company and any Other Holders propose to include in such offering is such as
to adversely affect the success of such offering, then the Company will include
in such registration all Registrable Securities requested to be included
therein, up to the full amount that, in the view of such managing underwriter or
such Holders requesting registration, as the case may be, can be sold without
adversely affecting the success of such offering, before including any
securities of any Person (including the Company) other than the Holder(s) making
such request.

2.6 Revocation of Demand Registration. Holders of at least a majority of the
Registrable Securities to be included in a Registration Statement pursuant to
Section 2.1 hereof may, at any time prior to the effective date of the
Registration Statement relating to such registration, revoke their request to

 

5



--------------------------------------------------------------------------------

have Registrable Securities included therein by providing a written notice to
the Company. In the event such Holders of Registrable Securities revoke such
request, either (a) the Holders of Registrable Securities who revoke such
request shall reimburse the Company for all of its out-of-pocket expenses
incurred in the preparation, filing and processing of the Registration Statement
or (b) the requested registration that has been revoked will be deemed to have
been effected for purposes of Section 2.1 hereof.

Article III. Piggyback Registration

3.1 Right to Piggyback. If at any time, and from time to time, the Company
proposes to file a registration statement under the Securities Act with respect
to an offering of any class of equity securities of the Company or any
securities convertible or exercisable into shares of any equity securities of
the Company (other than with respect to that certain registration statement on
Form S-3, as amended, originally filed by the Company with the SEC on
February 16, 2010 or a registration statement (a) on Form S-8 or any successor
form thereto, (b) on Form S-4 or any successor form thereto relating solely to
the sale of securities to employees, directors, officers, consultants or
advisors of the Company or its Affiliates pursuant to a stock option, stock
purchase or similar benefit plan, (c) an offering of rights solely to the
Company’s existing securityholders or (d) relating solely to a transaction under
Rule 145 under the Securities Act), whether or not for its own account, on a
form that would permit registration of Registrable Securities for sale to the
public under the Securities Act, then the Company will give written notice (the
“Piggyback Notice”) of such proposed filing to the Holders at least 10 Business
Days before the anticipated filing date. Such notice will include the number and
class of securities proposed to be registered, the proposed date of filing of
such registration statement, any proposed means of distribution of such
securities, any proposed managing underwriter of such securities and a good
faith estimate by the Company of the proposed maximum offering price of such
securities as such price is proposed to appear on the facing page of such
registration statement, and will offer the Holders the opportunity to register
such amount of Registrable Securities as each Holder may request on the same
terms and conditions as the registration of the Company’s or Other Holders’
securities, as the case may be (a “Piggyback Registration”). The Company will
include in each Piggyback Registration all Registrable Securities for which the
Company has received written requests for inclusion within five Business Days
after delivery of the Piggyback Notice, subject to Section 3.2.

3.2 Priority on Piggyback Registrations.

(a) If the Piggyback Registration is an Underwritten Offering, the Company will
cause the managing underwriter of that proposed offering to permit the Holders
that have requested Registrable Securities to be included in the Piggyback
Registration to include all such Registrable Securities on the same terms and
conditions as any similar securities, if any, of the Company. Notwithstanding
the foregoing, if the managing underwriter of such Underwritten Offering advises
the Company and the selling Holders that, in its view, the total amount of
securities that the Company, such Holders and any Other Holders propose to
include in such offering is such as to adversely affect the success of such
Underwritten Offering, then:

(i) if such Piggyback Registration is a primary registration by the Company for
its own account, the Company will include in such Piggyback Registration:
(A) first, all securities to be offered by the Company; (B) second, (1) if
Registrable Securities constitute 10% or more of the outstanding securities of
any class of equity securities of the Company or class of securities convertible
or exercisable into shares of any equity securities of the Company, up to the
full amount of securities requested to be included in such Piggyback
Registration by the Holders, or (2) if Registrable Securities constitute less
than 10% of the outstanding securities of any class of equity securities of the
Company or class of securities convertible or exercisable into shares of

 

6



--------------------------------------------------------------------------------

any equity securities of the Company, up to the full amount of securities
requested to be included in such Piggyback Registration by the Holders and any
Other Holders having registration rights on a pari passu basis, allocated pro
rata among such holders, on the basis of the amount of securities requested to
be included therein by each such holder; and (C) third, up to the full amount of
securities requested to be included in such Piggyback Registration by any Other
Holders in accordance with the priorities, if any, then existing among the
Company and the Other Holders so that the total amount of securities to be
included in such Underwritten Offering is the full amount that, in the view of
such managing underwriter, can be sold without adversely affecting the success
of such Underwritten Offering; and

(ii) if such Piggyback Registration is an underwritten secondary registration
for the account of holders of securities of the Company, the Company will
include in such registration: (A) first, all securities of the Persons
exercising “demand” registration rights requested to be included therein;
(B) second, up to the full amount of securities proposed to be included in the
registration by the Company, (C) third, up to the full amount of securities
requested to be included in such Piggyback Registration by the Holders and any
Other Holders having registration rights on a pari passu basis, allocated pro
rata among such Holders and Other Holders, on the basis of the amount of
securities requested to be included therein by each such Holder and Other
Holder; and (D) fourth, up to the full amount of securities requested to be
included in such Piggyback Registration by the Other Holders in accordance with
the priorities, if any, then existing among the Company and the Other Holders so
that the total amount of securities to be included in such Underwritten Offering
is the full amount that, in the view of such managing underwriter, can be sold
without adversely affecting the success of such Underwritten Offering.

(b) If so requested (pursuant to a timely notice) by the managing underwriter in
any Underwritten Offering, the Holders participating in such Underwritten
Offering will agree not to effect any public sale or distribution (or any other
type of sale as the managing underwriter reasonably determines is appropriate in
order to not adversely affect the Underwritten Offering) of any such Registrable
Securities, including a sale pursuant to Rule 144 (but excluding any Registrable
Securities included in such Underwritten Offering), during the 10 days prior to,
and during a period specified by the managing underwriter not to exceed 30 days
(or such additional period as the managing underwriter reasonably determines is
appropriate in order to not adversely affect the Underwritten Offering)
following, the closing date of such Underwritten Offering. In the event of such
a request, the Company may impose, during such period, appropriate stop-transfer
instructions with respect to the Registrable Securities subject to such
restrictions.

3.3 Withdrawal of Piggyback Registration.

(a) If at any time after giving the Piggyback Notice and prior to the effective
date of the Registration Statement filed in connection with the Piggyback
Registration, the Company determines for any reason not to register or to delay
the Piggyback Registration, the Company may, at its election, give notice of its
determination to all Holders, and in the case of a determination not to
register, will be relieved of its obligation to register any Registrable
Securities in connection with the abandoned Piggyback Registration, without
prejudice, provided, however, that such Registration Statement will not be
counted for purposes of Section 2.1 hereof.

(b) Any Holder of Registrable Securities requesting to be included in a
Piggyback Registration may withdraw its request for inclusion by giving written
notice to the Company of its intention to withdraw from that registration,
provided, however, that (i) the Holder’s request be made in writing and (ii) the
withdrawal will be irrevocable and, after making the withdrawal, a Holder will
no longer have any right to include its Registrable Securities in that Piggyback
Registration.

 

7



--------------------------------------------------------------------------------

(c) An election by the Company to withdraw a Piggyback Registration under this
Section 3.3 shall not be deemed to be a breach of the Company’s obligations with
respect to such Piggyback Registration.

3.4 Most-Favored-Nations for Piggyback Registration. If the Company grants any
Person any rights with respect to the registration of any shares of equity
securities of the Company or any securities convertible or exercisable into
shares of any equity securities of the Company that are more favorable to such
Person than the rights of the Holders set forth in this Agreement, then the
Company shall grant to the Holders the same rights granted to such other Person.

Article IV. Blackout Period

4.1 Demand Blackout. Notwithstanding anything contained in Article II hereof to
the contrary, if (a) at any time during which Holders may request a registration
pursuant to Section 2.1 hereof, the Company files or proposes to file a
registration statement with respect to an offering of equity securities of the
Company or securities convertible or exercisable into shares of any equity
securities of the Company for its own account and (b) with reasonable prior
notice (i) the Company (in the case of an offering that is not an Underwritten
Offering) advises the Holders that the Company has determined in good faith that
a sale or distribution of Registrable Securities would adversely affect such
offering or (ii) the managing underwriter, if any, advises the Company (in which
case the Company will notify the Holders) that a sale or distribution of
Registrable Securities would adversely affect such offering, then the Company
will not be obligated to effect the initial filing of a Registration Statement
pursuant to Section 2.1 beginning the 10 days prior to the date the Company in
good faith estimates will be the date of the filing of, and ending on the date
which is 90 days following the effective date of, such registration statement.

4.2 Demand and Piggyback Blackout. Notwithstanding anything contained in
Articles II or III hereof to the contrary, if the Board of Directors of the
Company determines in good faith that the registration and distribution of
Registrable Securities (a) would materially impede, delay or interfere with any
financing, acquisition, corporate reorganization or other significant
transaction, or any negotiations, discussions or pending proposals with respect
thereto, involving the Company or any of its subsidiaries or (b) would require
disclosure of material nonpublic information, the disclosure of which would
materially and adversely affect the Company, the Company will promptly give the
Holders notice of such determination and will be entitled to postpone the
preparation, filing or effectiveness or suspend the effectiveness of a
Registration Statement for a reasonable period of time not to exceed 90 days.

4.3 Blackout Period Limits. Notwithstanding anything contained in this
Article IV to the contrary, in no event shall the number of days included in all
Blackout Periods during any consecutive 12-month period exceed an aggregate of
120 days and in no event shall the Company be entitled to postpone the
preparation, filing or effectiveness or suspend the effectiveness of a
Registration Statement pursuant to this Article IV unless it postpones or
suspends during the Blackout Period the effectiveness of any registration
statements required pursuant to the registration rights of the Other Holders.

Article V. Procedures and Expenses

5.1 Registration Procedures. In connection with the Company’s registration
obligations pursuant to Articles II and III hereof, the Company will use its
reasonable efforts to effect such registrations to permit the sale of
Registrable Securities by a Holder in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Company will as
promptly as reasonably practicable:

(a) prepare and file with the SEC a Registration Statement on an appropriate
form under the Securities Act available for the sale of the Registrable
Securities by the selling Holders in accordance with the intended method or
methods of distribution thereof; provided, however, that the Company will,
before filing, furnish to each selling Holder and the managing underwriter, if
any, copies of the Registration Statement or Prospectus proposed to be filed and
provide each selling Holder, the managing underwriter, if any, and their counsel
with a reasonable opportunity to comment on such Registration Statement or
Prospectus;

 

8



--------------------------------------------------------------------------------

(b) furnish, at its expense, to the selling Holders such number of conformed
copies of the Registration Statement and each amendment thereto, of the
Prospectus and each supplement thereto, and of such other documents as the
selling Holders reasonably may request from time to time;

(c) subject to Section 2.3 hereof, prepare and file with the SEC any amendments
and post-effective amendments to the Registration Statement as may be necessary
and any supplements to the Prospectus as may be required or appropriate, in the
view of the Company and its counsel, by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
to keep the Registration Statement effective until the earlier of (i) such time
as all Registrable Securities covered by the Registration Statement are sold in
accordance with the intended plan of distribution set forth in the Registration
Statement or supplement to the Prospectus and (ii) the termination of the
Required Period (giving effect to any extensions thereof pursuant to
Section 2.3(b) or Section 5.3 hereof);

(d) promptly following its actual knowledge thereof, notify the selling Holders
and the managing underwriter, if any:

(i) when a Registration Statement, Prospectus, Issuer Free Writing Prospectus or
any supplement or amendment has been filed and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective;

(ii) of any request by the SEC or any other governmental authority for
amendments or supplements to a Registration Statement, Prospectus or Issuer Free
Writing Prospectus or for additional information;

(iii) of the issuance by the SEC or any other governmental authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose;

(iv) of the receipt by the Company of any written notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

(v) of the occurrence of any event which makes any statement made in the
Registration Statement or Prospectus or any Issuer Free Writing Prospectus
untrue in any material respect or which requires the making of any changes in a
Registration Statement, Prospectus, Issuer Free Writing Prospectus or other
documents so that it will not include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and

 

9



--------------------------------------------------------------------------------

(vi) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement is necessary;

(e) use its reasonable efforts to prevent the issuance or obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement, or the
lifting of any suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, at the
earliest practicable date;

(f) prior to any public offering of Registrable Securities, register or qualify
and cooperate with the selling Holders, the managing underwriter, if any, and
their respective counsel in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions within the United States as the selling Holders or the managing
underwriter reasonably requests in writing and maintain each registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective; provided, however, that
the Company will not be required to qualify generally to do business in any
jurisdiction in which it is not then so qualified or take any action which would
subject it to general service of process or material taxation in any
jurisdiction in which it is not then so subject;

(g) as promptly as practicable upon the occurrence of any event contemplated by
Sections 5.1(d)(v) or 5.1(d)(vi) hereof, prepare (and furnish, at its expense,
to the selling Holders a reasonable number of copies of) a supplement or
post-effective amendment to each Registration Statement or a supplement to the
related Prospectus (including by means of an Issuer Free Writing Prospectus), or
file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, such Prospectus
or Issuer Free Writing Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(h) in the case of an Underwritten Offering, enter into customary agreements
(including an underwriting agreement) and take other actions reasonably
necessary to expedite the disposition of the Registrable Securities, and in
connection therewith:

(i) use its reasonable efforts to obtain opinions of counsel to the Company
(such counsel being reasonably satisfactory to the managing underwriter, if any)
and updates thereof covering matters customarily covered in opinions of counsel
requested in Underwritten Offerings, addressed to each selling Holder and the
managing underwriter;

(ii) use its reasonable efforts to obtain “comfort” letters and updates thereof
from the independent certified public accountants of the Company addressed to
each selling Holder and the managing underwriter, if any, covering matters
customarily covered in “comfort” letters in connection with Underwritten
Offerings; and

(iii) provide officers’ certificates and other customary closing documents
reasonably requested by the managing underwriter;

(i) upon reasonable notice and at reasonable times during normal business hours,
make available for inspection by a representative of each selling Holder and the
managing underwriter, if any, participating in any disposition of Registrable
Securities and any attorney or accountant retained by any selling Holder or any
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the officers, directors and employees of
the Company to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with the
Registration Statement;

 

10



--------------------------------------------------------------------------------

(j) use its reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 5.1(j) if it has satisfied the provisions of
Rule 158 under the Securities Act (or any similar rule promulgated under the
Securities Act);

(k) with respect to Registrable Securities that are shares of Common Stock, use
its reasonable efforts to cause all such Registrable Securities to be listed on
the New York Stock Exchange or such other exchange that the Common Stock is then
listed on; and

(l) use its reasonable efforts to procure the cooperation of the Company’s
transfer agent or The Depository Trust Company, as applicable, in settling any
offering or sale of Registrable Securities.

5.2 Information from Holders.

(a) Each selling Holder that has requested inclusion of its Registrable
Securities in any Registration Statement shall furnish to the Company such
information regarding such Holder and its plan and method of distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing. The Company may refuse to proceed with the registration of
such Holder’s Registrable Securities if such Holder unreasonably fails to
furnish such information within a reasonable time after receiving such request.

(b) Each selling Holder will promptly (i) following its actual knowledge
thereof, notify the Company of the occurrence of any event that makes any
statement made in a Registration Statement, Prospectus, Issuer Free Writing
Prospectus or other Free Writing Prospectus regarding such selling Holder untrue
in any material respect or that requires the making of any changes in a
Registration Statement, Prospectus or Free Writing Prospectus so that, in such
regard, it will not include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading and
(ii) provide the Company with such information as may be required to enable the
Company to prepare a supplement or post-effective amendment to any such
Registration Statement or a supplement to such Prospectus or Free Writing
Prospectus.

(c) With respect to any Registration Statement for an Underwritten Offering, the
inclusion of a Holder’s Registrable Securities therein will be conditioned, at
the managing underwriter’s request, upon the execution and delivery by such
Holder of an underwriting agreement in form, scope and substance as is customary
in Underwritten Offerings.

5.3 Suspension of Disposition.

(a) Each selling Holder will be deemed to have agreed that, upon receipt of any
notice from the Company of the occurrence of any event of the type described in
Sections 5.1(d)(ii), 5.1(d)(iii), 5.1(d)(iv), 5.1(d)(v) or 5.1(d)(vi) hereof,
such Holder will discontinue disposition of Registrable Securities covered by a
Registration Statement, Prospectus or Free Writing Prospectus and suspend use of
such Prospectus or Free Writing Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 5.1(g) hereof or until it is advised by the
Company that the use of the applicable Prospectus or Free Writing

 

11



--------------------------------------------------------------------------------

Prospectus may be resumed and have received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Free Writing Prospectus. In the event the
Company shall give any such notice, the period of time for which a Registration
Statement must remain effective as set forth in Section 2.3 hereof will be
extended by the number of days during the time period from and including the
date of the giving of such notice to and including the date when each selling
Holder of Registrable Securities covered by such Registration Statement has
received (i) the copies of the supplemented or amended Prospectus or Issuer Free
Writing Prospectus contemplated by Section 5.1(g) hereof or (ii) the advice
referenced in this Section 5.3(a).

(b) Each selling Holder will be deemed to have agreed that, upon receipt of any
notice from the Company of the happening of an event specified in Section 4.2
hereof, such selling Holder will discontinue disposition of Registrable
Securities covered by a Registration Statement, Prospectus or Free Writing
Prospectus and suspend use of such Prospectus or Free Writing Prospectus until
the earlier to occur of the Holder’s receipt of (i) copies of a supplemented or
amended Prospectus or Issuer Free Writing Prospectus describing the event giving
rise to the aforementioned suspension and (ii) (A) notice from the Company that
the use of the applicable Prospectus or Issuer Free Writing Prospectus may be
resumed and (B) copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Issuer Free Writing Prospectus; provided, however, that in no event will the
number of days during which the offer and sale of Registrable Securities is
discontinued pursuant to this Section 5.3(b) during any consecutive 12-month
period, together with any other Blackout Periods in such 12-month period, exceed
an aggregate of 120 days. In the event the Company gives any such notice, the
period of time for which a Registration Statement must remain effective as set
forth in Section 2.3 hereof will be extended by the number of days during the
time period from and including the date of giving of such notice to and
including the date when each selling Holder of Registrable Securities covered by
such Registration Statement receives (i) a supplemented or amended Prospectus or
Issuer Free Writing Prospectus describing the event giving rise to the
aforementioned suspension or (ii) notice from the Company that use of the
applicable Prospectus or Issuer Free Writing Prospectus may resume.

5.4 Registration Expenses.

(a) All fees and expenses incurred by the Company in complying with Articles II
and III hereof and Section 5.1 hereof (“Registration Expenses”) will be borne by
the Company. These fees and expenses will include without limitation (i) all
registration, filing and qualification fees, (ii) printing, duplicating and
delivery expenses, (iii) fees and disbursements of counsel for the Company,
(iv) fees and expenses of complying with state securities or “blue sky” laws
(including the fees and expenses of any local counsel in connection therewith),
(v) fees and disbursements of all independent certified public accountants
referred to in Section 5.1(h)(ii) hereof (including the expenses of any special
audit and “comfort” letters required by or incident to such performance) and
(vi) fees and expenses in connection with listing the Registrable Securities on
the New York Stock Exchange, if applicable.

(b) The Company will also reimburse or pay, as the case may be, the fees and
out-of-pocket expenses of one law firm retained by all Holders, considered
collectively, within 10 days of presentation of a detailed invoice approved by
the Investor.

(c) Notwithstanding anything contained herein to the contrary, all underwriting
fees, discounts, selling commissions and stock transfer taxes applicable to the
sale of Registrable Securities will be borne by the Holder owning such
Registrable Securities.

 

12



--------------------------------------------------------------------------------

Article VI. Indemnification

6.1 Indemnification by the Company. The Company will indemnify and hold
harmless, to the fullest extent permitted by law, each Holder owning Registrable
Securities registered pursuant to this Agreement, such Holder’s Affiliates,
officers, directors, managers, partners, stockholders, employers, advisors,
agents and other representatives, and each Person who controls such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) from and against all losses, claims, damages, liabilities, costs
(including without limitation reasonable attorneys’ fees and disbursements) and
expenses (collectively, “Losses”) arising out of or based upon any untrue or
alleged untrue statement of a material fact contained or incorporated by
reference in any Registration Statement, Prospectus or preliminary prospectus or
Issuer Free Writing Prospectus, or arising out of or based upon any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as the same are based solely upon
information furnished in writing to the Company by or on behalf of such Holder
expressly for use therein. The indemnity provided in this Section 6.1 shall
survive any transfer or disposal of the Registrable Securities by the Holders.

6.2 Indemnification by Holders. In the event of the filing of any registration
statement relating to the registration of any Registrable Securities, each
Holder (severally and not jointly) will indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its Affiliates, officers,
directors, managers, partners, stockholders, employers, advisors, agents and
other representatives, and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
from and against all Losses arising out of or based upon any untrue or alleged
untrue statement of a material fact contained or incorporated by reference in
any Registration Statement, Prospectus or preliminary prospectus or Issuer Free
Writing Prospectus, or arising out of or based upon any omission or alleged
omission of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with information so furnished in writing by or on behalf of such
Holder to the Company expressly for use in such Registration Statement,
Prospectus or preliminary prospectus or Issuer Free Writing Prospectus. In no
event will the liability of any Holder be greater in amount than the dollar
amount of the net proceeds (after any discounts, commissions, transfer taxes,
fees and expenses) received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

6.3 Conduct of Indemnification Proceedings. If any Person becomes entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party will give
prompt notice to the party from which indemnity is sought (the “Indemnifying
Party”) of any claim or of the commencement of any action or proceeding with
respect to which the Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
prejudiced materially by such failure. If such an action or proceeding is
brought against the Indemnified Party, the Indemnifying Party will be entitled
to participate therein and, to the extent it may elect by written notice
delivered to the Indemnified Party promptly after receiving the notice referred
to in the immediately preceding sentence, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. Notwithstanding the
foregoing, the Indemnified Party will have the right to employ its own counsel
in any such case, but the fees and expenses of that counsel will be at the
expense of the Indemnified Party unless (a) the employment of the counsel has
been authorized in writing by the Indemnifying Party, (b) the Indemnifying Party
has not employed counsel to take charge of such action or proceeding within a
reasonable time after notice of commencement thereof or (c) the Indemnified
Party reasonably concludes, based upon the opinion of counsel, that there are
defenses or actions available to it

 

13



--------------------------------------------------------------------------------

which are different from or in addition to those available to the Indemnifying
Party which, if the Indemnifying Party and the Indemnified Party were to be
represented by the same counsel, could result in a conflict of interest for such
counsel or materially prejudice the prosecution of defenses or actions available
to the Indemnified Party. If any of the events specified in clause (a), (b) or
(c) of the immediately preceding sentence are applicable, then the reasonable
fees and expenses of separate counsel for the Indemnified Party will be borne by
the Indemnifying Party; provided, however, that in no event will the
Indemnifying Party be liable for the fees and expenses of more than one separate
firm for all Indemnified Parties. If, in any case, the Indemnified Party employs
separate counsel, the Indemnifying Party will not have the right to direct the
defense of the action or proceeding on behalf of the Indemnified Party. All fees
and expenses required to be paid to the Indemnified Party pursuant to this
Article VI will be paid periodically during the course of the investigation or
defense, as and when reasonably itemized bills therefor are delivered to the
Indemnifying Party in respect of any particular Loss that is incurred.
Notwithstanding anything contained in this Section 6.3 to the contrary, an
Indemnifying Party will not be liable for the settlement of any action or
proceeding effected without its prior written consent. The Indemnifying Party
will not, without the consent of the Indemnified Party (which consent will not
be unreasonably withheld), consent to entry of any judgment or enter into any
settlement or otherwise seek to terminate any action or proceeding in which any
Indemnified Party is or could be a party and as to which indemnification or
contribution could be sought by such Indemnified Party under this Article VI,
unless such judgment, settlement or other termination provides solely for the
payment of money and includes as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder.

6.4 Contribution, etc.

(a) If the indemnification provided for in this Article VI is unavailable to an
Indemnified Party under Sections 6.1 or 6.2 hereof in respect of any Losses or
is insufficient to hold the Indemnified Party harmless, then each applicable
Indemnifying Party (severally and not jointly), in lieu of indemnifying the
Indemnified Party, will contribute to the amount paid or payable by the
Indemnified Party as a result of the Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party or
Indemnifying Parties, on the one hand, and the Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
the Losses as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party or Indemnifying Parties, on the one hand, and
the Indemnified Party, on the other hand, will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or related to information supplied by,
the Indemnifying Party or Indemnifying Parties or the Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding anything contained in this Section 6.4 to the contrary, an
Indemnifying Party that is a selling Holder will not be required to contribute
any amount in excess of the amount by which the total net proceeds (after any
discounts, commissions, transfer taxes, fees and expenses) received by such
Holder upon the sale of the Registrable Securities exceeds the amount of any
damages which such selling Holder has, in the aggregate, otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.

 

14



--------------------------------------------------------------------------------

Article VII. Default Payment

If (a) any Registration Statement is not filed within the time periods specified
herein, (b) any Registration Statement is not declared effective by the SEC or
does not otherwise become effective on or prior to its required effectiveness
date, (c) the Company fails to file with the SEC a request for acceleration in
accordance with Rule 461 under the Securities Act within ten Business Days of
the date on which the Company is notified (orally or in writing, whichever is
earlier) by the SEC that a Registration Statement will not be reviewed or is not
subject to further review, or (d) after it has been declared effective, such
Registration Statement or related prospectus ceases for any reason to be
effective and available to the Holders as to all Registrable Securities to which
it is required to cover for more than an aggregate of 10 Business Days ((in each
case, except as specifically permitted herein) (each, a “Registration
Default”)), then the Company shall make a special payment to Holders in an
amount equal to 1.50% per annum of the liquidation preference of each share of
Convertible Preferred Stock (and in the case of Registrable Securities that are
Common Stock following conversion of the Convertible Preferred Stock, such
amount shall be equal to 1.50% per annum of the liquidation preference of the
Convertible Preferred Stock that was converted into such Common Stock), payable
in cash. Special payments shall accrue from the date of the applicable
Registration Default until such Registration Default has been cured, and shall
be payable quarterly in arrears on each March 31, June 30, September 30 and
December 31 following such Registration Default to the record holder of the
Convertible Preferred Stock or Common Stock, as applicable, on the date that is
15 days prior to such payment date, until paid in full. Special payments payable
in respect of any Registration Default shall be computed on the basis of a
365-day year and the actual number of days elapsed. Special payments shall be
payable only with respect to a single Registration Default at any given time,
notwithstanding the fact that multiple Registration Defaults may have occurred
and be continuing. Notwithstanding anything in this Article VII to the contrary:
(i) in no event shall a Registration Default be deemed to have occurred and be
continuing during any Blackout Period permitted hereunder and (ii) the Company
shall not be liable for special payments under this Agreement as to any
Registrable Securities which: (A) are not permitted by the SEC to be included in
a Registration Statement or (B) may be sold by the Holders pursuant to Rule 144
without compliance with volume limitations or other restrictions as determined
by counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Holders.

Article VIII. Free Writing Prospectuses

Each Holder represents that it has not prepared or had prepared on its behalf or
used or referred to, and agrees that it will not prepare or have prepared on its
behalf or use or refer to, any Free Writing Prospectus, and has not distributed
and will not distribute any written materials in connection with the offer or
sale of Common Stock or Convertible Preferred Stock without the prior written
consent of the Company and, in connection with any Underwritten Offering, the
underwriters. Any such Free Writing Prospectus consented to by the Company and
the underwriters, as the case may be, is hereinafter referred to as a “Permitted
Free Writing Prospectus.” The Company represents and agrees that it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, including in respect of timely filing with the
SEC, legending and record keeping.

Article IX. Rule 144

To the extent the following make available the benefits of certain rules and
regulations of the SEC which may permit the sale of unregistered securities to
the public without registration or pursuant to

 

15



--------------------------------------------------------------------------------

a registration on Form S-3, the Company agrees to (a) make and keep public
information available as those terms are understood and defined in Rule 144;
(b) use its reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; (c) furnish to any Holder promptly upon written request a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents as any Holder reasonably may request in availing itself of
any rule or regulation of the SEC allowing such Holder to sell any Registrable
Securities without registration; and (d) take such other actions as may be
reasonably required by the Company’s transfer agent to consummate any
distribution of Registrable Securities in accordance with the terms and
conditions of Rule 144.

Article X. Participation in Underwritten Offerings

Notwithstanding anything contained herein to the contrary, no Person may
participate in any Underwritten Offering pursuant to a registration hereunder
unless that Person (a) agrees to sell its securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements.

Article XI. Miscellaneous

11.1 Notices. All notices and other communications in connection with this
Agreement shall be in writing and will be deemed given (and will be deemed to
have been duly given upon receipt) if delivered personally, sent via facsimile
(with confirmation), mailed by registered or certified mail (return receipt
requested) or delivered by an express courier (with confirmation) to the parties
at the following addresses (or at such other address for a party as will be
specified by like notice):

 

  (a) If to the Company:

Kennedy-Wilson Holdings, Inc.

9701 Wilshire Blvd., Suite 700

Beverly Hills, California 90212

Facsimile: 310-887-3410

Attention: Barry Schlesinger

with a copy to:

Loeb & Loeb LLP

10100 Santa Monica Blvd., Site 2200

Los Angeles, California 90067

Facsimile: 310-919-3807

Attention: Lawrence Venick, Esq.

 

  (b) If to the Investor:

Fairfax Financial Holdings Limited

95 Wellington Street West

Suite 800

Toronto, ON

Canada M5J 2N7

Facsimile: 416-360-4946

Attention: Paul Rivett, Vice President and Chief Legal Officer

 

16



--------------------------------------------------------------------------------

with a copy to:

Shearman & Sterling LLP

Commerce Court West

Suite 4405

Toronto, ON

Canada M5L 1E8

Facsimile: 416-360-2958

Attention: Stephen Centa, Esq.

(c) If to any Holder (other than the Investor), to such Holder’s address on file
with the Company’s transfer agent.

11.2 Confidentiality. Each Holder will, and will cause its officers, directors,
employees, legal counsel, accountants, financial advisors and other
representatives to, hold in confidence any material nonpublic information
received by them pursuant to this Agreement, including without limitation any
material nonpublic information included in any Registration Statement,
Prospectus or Issuer Free Writing Prospectus proposed to be filed with the SEC
(until such Registration Statement, Prospectus or Issuer Free Writing Prospectus
has been filed) or provided pursuant to Section 5.1(i) hereof. This Section 11.2
shall not apply to any information which (a) is or becomes generally available
to the public, (b) was already in the Holder’s possession from a
non-confidential source prior to its disclosure by the Company, (c) is or
becomes available to the Holder on a non-confidential basis from a source other
than the Company, provided that such source is not known by the Holder to be
bound by confidentiality obligations or (d) is required to be disclosed by law.

11.3 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned by any
of the parties (whether by operation of law or otherwise) without the prior
written consent of the other party. This Agreement will be binding upon, inure
to the benefit of and be enforceable by each of the parties and their respective
successors and assigns. This Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
person other than the parties hereto any rights or remedies under this
Agreement.

11.4 Entire Agreement. This Agreement (including the documents and instruments
referred to in this Agreement) constitutes the entire agreement of the parties
and supersedes all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement, except
that the parties hereto acknowledge that any confidentiality agreements
heretofore executed among the parties shall continue in full force and effect.

11.5 Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the Investor and
the Company or, in the case of a waiver, by the party waiving compliance. No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement will operate as a waiver thereof, nor will any waiver
on the part of any party of any right, power or privilege pursuant to this
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement. The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.

 

17



--------------------------------------------------------------------------------

11.6 Counterparts. This Agreement may be executed in any number of counterparts,
all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the parties and
delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

11.7 Governing Law; Venue.

(a) THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

(b) To the fullest extent permitted by applicable law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York and in any New York State
court located in the Borough of Manhattan and not in any other State or Federal
court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
the State of New York for purposes of all legal proceedings arising out of, or
in connection with, this Agreement or the transactions contemplated hereby, and
(iii) irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

11.8 Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

11.9 Specific Performance. The parties acknowledge and agree that any breach of
the terms of this Agreement would give rise to irreparable harm for which money
damages would not be an adequate remedy, and, accordingly, the parties agree
that, in addition to any other remedies, each will be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy and without the
necessity of posting bond.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

KENNEDY-WILSON HOLDINGS, INC. By:  

 

  Name:     Title:   FAIRFAX FINANCIAL HOLDINGS LIMITED By:  

 

  Name:     Title:  

[Signature Page to the Registration Rights Agreement]